QUESTION: Should a judge recuse in a divorce case where the certified public accountant, who has prepared the judge’s tax returns for several years, has been hired by the defendant to evaluate and testify as to the value of the plaintiffs business?
ANSWER: This particular question is fact specific and we are unable to answer in a general broad statement. However, it is our opinion that the Judge must disclose the relationship to the attorneys and to the litigants and if asked to recuse, must do so. The Judge must not let the relationship influence his decision nor appear to influence his decision. Further, if there is a reasonable appearance of bias or prejudice, or if the circumstances cast doubt of impartiality to the public, the Judge should recuse.
/s/ Robert L. Bailey, Chairman
/s/ Robert A. Layden, Vice Chairman
/s/ Milton C. Craig, Secretary